Citation Nr: 1227086	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  05-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for scars of the right temple and right leg.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served in the Army, Army Reserve, and Army National Guard with active periods of service as follows: October 1981 to July 1989, and February 1991 to May 1991.  He also had active duty for training from October 1969 to May 1970, and additional periods of inactive duty for training.  He received, among other decorations, a Parachutist Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for migraines, scars, and a low back disability.

This matter was previously remanded by the Board in January 2008 and February 2011 for further development.  That development has been completed, and the case returns to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's headaches are not etiologically related to service.

2.  The Veteran's scars are not etiologically related to service.

3.  The Veteran's low back disability is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Migraines were not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Scars were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  A low back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in February 2003 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   Although the April 2012 SSOC was initially returned as undeliverable, this defect was later corrected following receipt of the Veteran's updated address. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claims, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to these claimed conditions.

The Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the Veteran's headaches, scars, and low back disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ADT includes full- time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2011).  Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

C.  Evidence

1.  Migraines

Service treatment records show the Veteran underwent an enlistment examination in August 1968.  No relevant abnormalities were noted.  However, in June 1974, the Veteran passed out while standing in formation and fell onto a concrete floor, hitting his forehead.  There was a fracture of the right zygomatic arch, as well as some minimal disruption of the zygomatico-frontal suture.  There was also some increase in density through the right maxillary suture, probably incident to hemorrhage, with a probable associated fracture.  X-rays of the skull revealed no evidence of fracture.  The treating physician noted that the injury was sustained in the line of duty.

The Veteran underwent an additional examination in May 1981.  No relevant abnormalities were detected.  Additional examinations in September 1989 and April 1991 also revealed no abnormalities, and the Veteran denied a history of any headaches or head injury.

Private treatment records dated February 1992 show a diagnosis of migraine headaches.  However, a May 1993 service examination noted no relevant findings, and the Veteran again denied a history of any headaches or head injury.

VA treatment records dated September 2003 show a diagnosis of migraine headaches with aura.  The Veteran reported a history of headaches one month after a 1971 parachute jump which resulted in the Veteran hitting the right side of his head on a runway.  He reported a loss of consciousness for 30 to 45 minutes, but denied any amnesia or other neurologic sequelae as a result of the incident.  Headaches had increased in frequency and severity over the years, and were associated with spotty vision, nausea, and photophobia.

Additional VA records dated August 2007 show complaints of ongoing headaches.

The Veteran was afforded a VA examination in March 2009.  He reported an onset of headaches around 1 month following a head injury during a parachute jump in 1971.  He struck the right side of his head and lost consciousness for 30 to 45 minutes.  His headaches had since increased in frequency and duration.  Based on this information, as well as a review of the Veteran's VA records and a physical examination, the examiner diagnosed migraine with aura.  He further stated that this condition was at least as likely as not related to service.  He stated that the Veteran sustained a closed head injury in 1971, developed problems immediately afterwards, and has had problems ever since.  The onset and natural disease course was consistent with migraine with aura sustained as a result of head injury.

A May 2009 addendum stated that the claims file was reviewed by the examiner.  An October 2009 addendum stated that the opinion that the Veteran's migraine headaches were related to the 1971 parachute jump injury was not based on service treatment records, but on the Veteran's account of the incident.

An October 2010 VA opinion by a new examiner stated that claims file was reviewed, and that there was nothing contained therein concerning a head injury.

An August 2011 VA examination was conducted by the examiner who provided the October 2010 VA opinion.  The claims file was again reviewed, and the examiner noted the 1974 incident in which the Veteran passed out onto a concrete floor.   The Veteran alleged that his conditions were due to a 1971 parachuting incident.  He denied having any headaches prior to the 1970's.  His first headache occurred on the evening of his 1971 parachute jump.  He was wearing a helmet, but stated that he hit his head and lost consciousness for a few minutes.  He was then semi-conscious and dragged down to the end of the runway where he lay until the medics came.  He was taken to the aid station but did not think that he was given any care for his injuries.  He was returned to full duty with no restrictions.  He presently complained of headaches usually rated as 4/10 or 5/10 in severity, but once a month he experienced headaches that were 10/10 in severity.  He missed work about once per month.  The examiner diagnosed tension headaches with migrainous components, but stated that it was less likely than not that this condition was caused by or related to service.  There were no records to support the Veteran's contention of a 1971 injury.  Moreover, the type of injury the Veteran described, if severe enough to have led to a back condition, scarring, and concussion with loss of consciousness, would have led to a greater level of medical care.  He would not have been immediately discharged and immediately returned to full duty.  The Veteran also claimed that his headaches predated the 1974 injury.  

2.  Scars

Service treatment records show the Veteran underwent an enlistment examination in August 1968, as well as additional examinations in May 1981, September 1989, April 1991, and May 1993.  No relevant abnormalities were noted.

The Veteran was afforded a VA examination in March 2009.  The claims file was not available to the examiner, but VA treatment records were reviewed.  The Veteran had a 1mm by 4mm scar on the right temple, and a 1mm by 6 mm linear scar on the left anterior shin.  The examiner stated that these were the result of a jump in 1971.

A May 2009 addendum stated that the claims file was reviewed by the examiner.  An October 2009 addendum stated that the opinion that the Veteran's scars were related to the 1971 parachute jump injury was not based on service treatment records, but on the Veteran's account of the incident.

An August 2011 VA examination was conducted by the examiner who provided the October 2010 VA opinion.  The claims file was again reviewed, and the examiner noted the 1974 incident in which the Veteran passed out onto a concrete floor.   The Veteran alleged that his conditions were due to a 1971 parachuting incident.  His first headache occurred on the evening of his 1971 parachute jump.  He was wearing a helmet, but stated that he hit his head and lost consciousness for a few minutes.  He was then semi-conscious and dragged down to the end of the runway where he lay until the medics came.  He was taken to the aid station but did not think that he was given any care for his injuries.  He was returned to full duty with no restrictions.  The examiner stated that it was less likely than not that the Veteran's scars were caused by or related to service.  There were no records to support the Veteran's contention of a 1971 injury.  Moreover, the type of injury the Veteran described, if severe enough to have led to a back condition, scarring, and concussion with loss of consciousness, would have led to a greater level of medical care.  He would not have been immediately discharged and immediately returned to full duty.  In addition, the 1974 injury only involved a contusion of right cheekbone (zygomatic arch), with no link to other scarring.

3.  Low Back

Service treatment records show the Veteran underwent an enlistment examination in August 1968, and an additional examination in May 1981.  No relevant abnormalities were noted.  Additional examinations in September 1989, April 1991, and May 1993 also revealed no abnormalities, and the Veteran denied a history of any recurrent low back pain.

X-rays dated March 1996 and March 2002 reflect findings of spondylosis.

Additional VA records from May 2004 include a CT scan of the Veteran's lumbar spine.  There was central posterior herniation of the L4-L5 disc, and compression of the left nerve root by posterior spur formation from S1.

VA treatment records dated August 2007 show complaints and diagnoses of chronic low back pain.

The Veteran was afforded a VA examination in March 2009.  The claims file was not available for the examiner.  However, the Veteran's VA treatment records were reviewed.  With respect to his spine, the Veteran reported that he initially injured himself in February 1971 while parachute jumping.  His condition had progressively worsened since that time.  Following a physical examination, the examiner diagnosed the Veteran with lumbar spondylosis and degenerative disc disease.  He further stated that lumbar spondylosis was at least as likely as not caused by or a result of military service.  He stated that spondylosis can develop as a result of high-impact injuries to the lumbar spine, such as those suffered during combat activities.

A May 2009 addendum stated that the claims file was reviewed by the examiner.  An October 2009 addendum stated that the opinion that the Veteran's spondylosis was related to the 1971 parachute jump injury was not based on service treatment records, but on the Veteran's account of the incident.

An October 2010 VA opinion by a new examiner stated that claims file was reviewed, and that there was nothing contained therein concerning a 1971 back injury.

An August 2011 VA examination was conducted by the examiner who provided the October 2010 VA opinion.  The claims file was again reviewed, and the examiner noted the 1974 incident in which the Veteran passed out onto a concrete floor.   The Veteran alleged that his conditions were due to a 1971 parachuting incident.  His first headache occurred on the evening of his 1971 parachute jump.  He was wearing a helmet, but stated that he hit his head and lost consciousness for a few minutes.  He was then semi-conscious and dragged down to the end of the runway where he lay until the medics came.  He was taken to the aid station but did not think that he was given any care for his injuries.  He was returned to full duty with no restrictions.  The examiner stated that it was less likely than not that the Veteran's back condition was caused by or related to service.  There were no records to support the Veteran's contention of a 1971 injury.  Moreover, the type of injury the Veteran described, if severe enough to have led to a back condition, scarring, and concussion with loss of consciousness, would have led to a greater level of medical care.  He would not have been immediately discharged and immediately returned to full duty.  There was also no nexus with which to link the Veteran's back condition with his confirmed head injury in 1974.

D.  Analysis

The Board has carefully considered the competency and credibility of the Veteran's own statements made in support of his claims.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran contends that he sustained his claimed migraines, scars, and low back disability as a result of a parachuting incident from 1971.  He is competent to report such circumstances regarding the onset of symptoms.  It is also acknowledged that the Veteran received a Parachutist Badge.

With respect to credibility, as noted above, service treatment records do not reflect any contemporaneous findings associated with a 1971 parachuting incident.  Under Barr and Buchanan, this alone is insufficient to find the Veteran's statements not credible.  However, the Board is also mindful of the August 2011 VA examiner's statement that the type of injury the Veteran described, if severe enough to have led to a back condition, scarring, and concussion with loss of consciousness, would have led to a greater level of medical care.  The Board has also considered the Veteran's subsequent service examinations, which do not reflect any complaints or diagnoses related to the claimed conditions for many years after 1971.

Additionally, the Veteran filed his claim in September 2002, and did not claim that symptoms began during service until after he filed his current disability claim.  Such statements made for VA compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements as to the onset and continuity of symptomatology and finds that his current recollections made in connection with his claim are of less probative value than his previous more contemporaneous in-service history, and the absence of complaints or treatment for years after the claimed onset of symptoms.  For these reasons, the Board finds that the Veteran is not credible regarding the onset and continuity the claimed disabilities.  The Board finds that the weight of the lay and medical evidence is against a finding that the Veteran sustained injuries as a result of a 1971 parachuting incident.

The Board notes that the March 2009 VA examiner concluded that the Veteran's migraines, scars, and lumbar spondylosis were incurred in service.  However, this opinion was predicated solely on a history provided by the Veteran, and not the service treatment records, and therefore holds little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has also considered whether the Veteran's disabilities are related to the documented 1974 head injury.  However, the overall weight of the competent medical evidence is against such a finding.  The August 2011 examiner stated that it was less likely than not that the Veteran's migraines, scars, and low back disability was caused by or related to the 1974 injury.  This opinion was based on a review of the claims file, a history provided by the Veteran, and a physical examination.  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that the Veteran's disabilities are related to the 1974 injury.

Finally, the Board has considered whether presumptive service connection is warranted for the Veteran's migraine headaches, which are an organic disease of the nervous system.  The Veteran's final period of active service was from February 1991 to May 1991.  Less than one year later, in February 1992, he was diagnosed and treated for migraine headaches.  However, the provisions regarding presumptive service connection apply to chronic conditions which manifest to a compensable degree within the one-year period.  In this case, this requires migraines manifested by characteristic prostrating attacks averaging one in 2 months over several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Here, the Veteran's February 1992 treatment records do not reference any prostrating attacks or other findings that would be consistent with a compensable rating for migraine headaches.  Notably, a subsequent May 1993 service examination noted no abnormalities.  Therefore, service connection on a presumptive basis is not warranted.

ORDER

Service connection for migraines is denied.

Service connection for scars of the right temple and right leg are denied.

Service connection for a low back disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


